Case 4:19-cv-00494-SDJ-CAN Document 90-4 Filed 07/22/20 Page 1 of 4 PageID #: 670
                                                            Ex C-1



  did_number
  2104696628   4092107319   8063023164   9152574539
  2104697517   4092139098   8173695573   9152576603
  2104698501   4092201050   8173695619   9152578817
  2104698528   4092260124   8174056257   9362417869
  2104698534   4092280723   8174056275   9362417808
  2104698560   4092280714   8174056307   9362417915
  2109661594   4092180249   8174056309   9362417899
  2108164704   4094014793   8174056670   9362417804
  2109661667   4095720147   8174056672   9363058267
  2104059666   4095720152   8172524678   9363057899
  2104059876   4095720158   8172524679   9362510931
  2104056111   4302280982   8174762333   9363058249
  2104635952   4302280929   8174846918   9362156575
  2105281629   4302160799   8175278073   9362156576
  2106420756   4302005910   8176182768   9362156578
  2142715651   4302013575   8176184303   9404416112
  2149749375   4302053651   8172077144   9404416115
  2142715660   4302053774   8172077183   9403107921
  2143604544   4302064094   8172077148   9402677201
  2147406839   4302160848   8176979165   9402677191
  2143604554   4302464764   8176979167   9402677317
  2543008942   4302464761   8176979157   9402677328
  2542551103   4302464766   8176979152   9402677351
  2542551198   4302409979   8176979185   9402832410
  2542561482   4302409970   8176979178   9402832213
  2542561206   4302005790   8177749979   9402832093
  2543552894   4302005848   8177749987   9402832248
  2543742005   4302288597   8178578872   9402677296
  2543827335   4322013007   8302569089   9402677703
  3252685125   4322013012   8302569091   9402677734
  3252685129   4322013016   8303919503   9563700347
  3252685357   4322014366   8303919505   9563700350
  3252685519   4322014368   8303919521   9563700353
  3252685523   4322741340   8303919528   9563700355
  3254003526   4322351948   8303919533   9563700362
  3254003907   4322741374   8304206102   9563700363
  3257779723   4322741265   8304206122   9563700364
  3257779724   4322896829   8304206219   9563700365
  3257779725   4322896896   8304206216   9563700369
  3257779726   4322872631   8304206132   9563700371
  3257779728   4322896949   8304206240   9563700393
  3257779730   4322896842   8304206144   9563700372
  3257779731   4322741347   8304206205   9563700401
  3252081627   4322741423   8304206209   9563700384
  3257779732   4322741426   8302183266   9563700375
  3257779733   4692080251   8302183276   9563700379
Case 4:19-cv-00494-SDJ-CAN Document 90-4 Filed 07/22/20 Page 2 of 4 PageID #: 671



  3257779734   4692080269   8302183258   9563700380
  3257779735   4692109409   8302183275   9563700389
  3252212549   4692149309   8302183282   9562755621
  3252461467   4694057638   8302183261   9562755623
  3252212675   4692817443   8302183241   9562755602
  3252389892   4694057784   8302183263   9562755605
  3252389956   4694057846   8302191356   9562755615
  3252461804   4692816875   8302392992   9562755611
  3252411410   4694057304   8302392944   9562755618
  3252389997   4694057326   8302392832   9564680887
  3252301829   5123994077   8302184430   9564680939
  3252301819   5123994078   8302184927   9562759653
  3252301775   5123994073   8302191801   9562614545
  3252301815   5123994095   8324628765   9562775998
  3252411232   5123994076   8328722937   9722363915
  3252411379   5123994079   8328722939   9722363916
  3257771098   5123994086   8328722956   9722363917
  3463138805   5123994088   8328951847   9722363927
  3463138806   5123992592   8328951849   9722363938
  3463138807   5123998408   8328951850   9722363943
  3463138808   5123998397   8328951865   9722363950
  3463138809   5122566427   8328951868   9722363953
  3463138810   5122566434   8329533867   9722363958
  3463138812   5122624340   8329534136   9722363954
  3462462162   6822043379   8328951869   9722363964
  3463138815   6822043380   8328951894   9722363970
  3463138816   6822043385   8329534084   9722363957
  3462457847   6822043401   8328951881   9722363960
  3463138817   6822043403   8328951891   9722363962
  3462457827   6822043405   8329534077   9723478227
  3462457881   6822043406   8322617888   9724272067
  3463138818   6822043413   8323070205   9729475980
  3463138820   6822043411   8329530768   9723325376
  3463138821   6822043412   8329530796   9724273194
  3462165115   6822043416   8329530798   9793258035
  3462165069   6822043417   8329530864   9792706580
  3462143679   6822044742   8324903121   9798143897
  3462715405   6822041183   8324903644   9798143898
  3462715469   6822041939   8324903658   9798143899
  3462715449   6823026215   8324903715   9798143903
  3462457824   6823026231   9034227102   9798143904
  3462715395   6822047810   9038477454   9798143906
  3462715515   6823015731   9038477455   9799775449
  3462714718   6823015910   9038477456   9799770621
  3462714736   6822048033   9038477457   9798143908
  3462714748   6822773153   9038477458   9798143909
  3614002814   6822773277   9038477459   9798143910
Case 4:19-cv-00494-SDJ-CAN Document 90-4 Filed 07/22/20 Page 3 of 4 PageID #: 672



  3615416052   7138429202   9038477460   9798144018
  3612402170   7136091180   9038477461   9798143911
  3612402171   7273463997   9038477463   9798143912
  3612402172   7273011781   9038477465   9798143913
  3612402176   7273011915   9032658237   9792273992
  3612402177   7279980093   9032512069   9792273993
  3612402178   7272612783   9032701238   9792273955
  3612407374   7278008331   9032701232   9792014497
  3612406248   7278008387   9038477466   9792273976
  3612402180   7272631108   9032701255   9794260658
  3612402181   7272950464   9038477467   9794260659
  3612402182   7272951289   9038477468   9794260710
  3612402202   7273397362   9038477469   9792273937
  3612402183   7372005658   9032012436   9794260706
  3612402184   7372005659   9032012421   9792435844
  3612402185   7372018536   9034003356   9792435908
  3612098494   7372005847   9034002912   9792435913
  3612251116   7372018814   9034003160
  3612251109   7372018731   9034002980
  3612251135   7372018527   9034003142
  3612143099   7372212004   9034002185
  3612251125   7372212109   9034003460
  3612401634   7372142298   9034003501
  3612401629   7372210144   9152430244
  3612401652   7372210289   9152130790
  3618006641   7372210468   9152131834
  3612401648   8063008964   9152131936
  3612401632   8065002466   9152132504
  3619292182   8065002499   9152132824
  3612401646   8065002589   9152291123
  3612401630   8065002826   9152292915
  3613165183   8065002834   9153209007
  3612353341   8068536497   9152296798
  3612353347   8063106692   9152436545
  3612353415   8063106850   9158008660
  4092026708   8063106793   9152450420
  4092007077   8063106836   9152470369
  4092035178   8063106718   9152470378
  4092062296   8063106720   9152470395
  4092062313   8063106755   9159951609
  4092071416   8062300082   9159951620
  4092092653   8062300069   9159951624
  4092093033   8062300071   9159951380
  4092102789   8062300057   9159951625
  4092103286   8062300096   9156719951
  4095720572   8062300046   9156719924
  4095720591   8063023624   9156719945
Case 4:19-cv-00494-SDJ-CAN Document 90-4 Filed 07/22/20 Page 4 of 4 PageID #: 673



  4092103395 8063023699 9156719912
  4092350297 8062300326 9153335968
  4092107318 8062300877 9156719935
